SOMERVILLE, J.
The judgment in this case is reversed on. the authority óf Pearson v. Evans, 61 Ala. 416, and the cause is remanded. The written note or obligation, on which this suit is founded, did not conform strictly to the requirements •of section 3286. The consideration was not exclusively for advances obtained for the purpose of enabling the promisor to make a crop. A material portion of the consideration was an account due from the maker of the note to a third party, which the payee had in his hands for collection, and, under the above authority, this, being intentionally and knowingly included in the note, operated to vitiate it as a statutory crop-lien note for advances.